DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 7, and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, and 6 of U.S. Patent No. 11,372,488. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent: 11,372,488 shows the limitations of claims 1 and 7 of the currently pending application except for the limitation of “wherein the second electrode is configured to be supplied with a floating potential and to overlap with the third electrode in a thickness direction of the substrate.” However, Liu et al (Publication number: US 2017/0017340) shows that “the second electrode is configured to be supplied with a floating potential and to overlap with the third electrode in a thickness direction of the substrate.” See Liu et al; paragraphs 37 and 38; “Under the structure of the top common electrode type, the pixel electrode 31 is shielded by the common electrode 32 from the touch object. However, the pixel electrode 31 can still sense the touch object because the common electrode 32 is floating in the touch mode and the voltage level of the common electrode 32 is changed in synchronization with the pixel electrode 31 due to coupling effects.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Liu et al into the teaching of the currently pending claims in order to sense the touching object (see Liu et al; paragraphs 37 and 38). 

17/751,782 (Current Application)
US Patent: 11,372,488
1. An input/output device comprising: a touch sensor comprising: 
a first electrode over a substrate; a second electrode; and a third electrode under the substrate; a liquid crystal element under the substrate, the liquid crystal element comprising: a fourth electrode; a fifth electrode; and a liquid crystal material; and an insulating layer between the fourth electrode and the fifth electrode, wherein the second electrode is configured to be supplied with a floating potential and to overlap with the third electrode in a thickness direction of the substrate, wherein a first capacitor is formed between the first electrode and the second electrode, wherein a second capacitor is formed between the first electrode and the third electrode, wherein the substrate and the liquid crystal material are located between the first electrode and the third electrode, wherein the third electrode and the fourth electrode are each in contact with a surface of the insulating layer, wherein the third electrode is a pixel electrode, wherein the third electrode comprises a same material as the fourth electrode, wherein the third electrode is spaced apart from the fourth electrode, wherein part of the fourth electrode overlaps with part of the fifth electrode.  


2. The input/output device according to claim 1, wherein the liquid crystal material is over the fourth electrode and the fifth electrode.  


5. The input/output device according to claim 1, wherein the third electrode comprises a same material as the fifth electrode.  


7. An input/output device comprising: a touch sensor comprising: a first electrode over a substrate; a second electrode; and a third electrode under the substrate; a liquid crystal element under the substrate, the liquid crystal element comprising: a fourth electrode; a fifth electrode; and a liquid crystal material; and an insulating layer over the third electrode, wherein the second electrode is configured to be supplied with a floating potential and to overlap with the third electrode in a thickness direction of the substrate, wherein a first capacitor is formed between the first electrode and the second electrode, wherein a second capacitor is formed between the first electrode and the third electrode, wherein the substrate and the liquid crystal material are located between the first electrode and the third electrode, wherein surfaces of the third electrode and the fourth electrode are each in contact with the insulating layer, wherein the third electrode is a pixel electrode, wherein the third electrode comprises a same material as the fourth electrode, and wherein the third electrode is spaced apart from the fourth electrode.  






10. The input/output device according to claim 7, wherein the third electrode comprises a same material as the fifth electrode.  

1. An input/output device comprising: a touch sensor comprising:
 a first electrode over a substrate; and a second electrode under the substrate; a liquid crystal element under the substrate, the liquid crystal element comprising: a third electrode; a fourth electrode; and a liquid crystal material; and an insulating layer between the third electrode and the fourth electrode, wherein a capacitor is formed between the first electrode and the second electrode, wherein the substrate and the liquid crystal material are located between the first electrode and the second electrode, wherein the second electrode and the third electrode are each in contact with a surface of the insulating layer, wherein the second electrode is a pixel electrode, wherein the second electrode comprises a same material as the third electrode, wherein the second electrode is spaced apart from the third electrode, wherein the second electrode is on a same layer as the third electrode, and wherein part of the third electrode overlaps with part of the fourth electrode.






2. The input/output device according to claim 1, wherein the liquid crystal material is over the third electrode and the fourth electrode.


5. The input/output device according to claim 3, wherein the second electrode comprises a same material as the fourth electrode.


6. An input/output device comprising: a first substrate and a second substrate; a touch sensor comprising: a first electrode over the first substrate; and a second electrode under the first substrate; a liquid crystal element under the first substrate and over the second substrate, the liquid crystal element comprising: a third electrode; a fourth electrode; and a liquid crystal material; an insulating layer between the third electrode and the fourth electrode; and a transistor over the second substrate, wherein one of a source and a drain of the transistor is electrically connected to the third electrode, wherein a capacitor is formed between the first electrode and the second electrode, wherein the first substrate and the liquid crystal material are located between the first electrode and the second electrode, wherein the second electrode and the third electrode are each in contact with a surface of the insulating layer, wherein the second electrode is a pixel electrode, wherein the second electrode comprises a same material as the third electrode, wherein the second electrode is spaced apart from the third electrode, wherein the second electrode is on a same layer as the third electrode, and wherein part of the third electrode overlaps with part of the fourth electrode.

9. The input/output device according to claim 1, wherein the second electrode comprises a same material as the fourth electrode.



Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, i.e. Kita et al (Publication number: US 2015/0022500) does not specifically show the limitations of “wherein the second electrode is configured to be supplied with a floating potential and to overlap with the third electrode in a thickness direction of the substrate, wherein a first capacitor is formed between the first electrode and the second electrode, wherein a second capacitor is formed between the first electrode and the third electrode, wherein the substrate and the liquid crystal material are located between the first electrode and the third electrode, wherein surfaces of the third electrode and the fourth electrode are each in contact with the insulating layer, wherein the third electrode is a pixel electrode, wherein the third electrode comprises a same material as the fourth electrode, and wherein the third electrode is spaced apart from the fourth electrode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/07/2022